Dismissed and Memorandum Opinion filed September 18, 2003








Dismissed and Memorandum Opinion filed September 18,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00919-CR
____________
 
JUAN COSME NAVA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 936,655
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of possession
of more than one gram, but less than four grams, of cocaine.  In accordance with the terms of a plea
bargain agreement with the State, on July 17, 2003, the trial court sentenced
appellant to confinement for two years in the Institutional Division of the
Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, the defendant has no right of
appeal, and the defendant waived his right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 18, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore..
Do Not Publish C Tex. R. App. P. 47.2(b).